 

Case 2:18-cv-13231-AJT-MKM ECF No. 14-3 filed 01/03/19 PagelD.66 Page 1of 2

EXHIBITB
- Case 2:18-cv-13231-AJT-MKM ECF No. 14-3 filed 01/03/19 PagelD.67 Page 2 of 2

Scan or visit verify.add123.com to verify

[Hl AutoDataDirect,inc. 1 i

Verification Code: MMSA51E

 

Mississippi Vehicle Record

Retrieved On: Tue November 20, 2018 04:18:16 PM EST
Reference ID: 551284

 

Tag: HZFi01 VIN: 1N4AL2AP8CC225004 Title: H748613

Issue Date: 08/11/2016 Year: 2012 Odo Read: 84235

Exp. Date: 06/30/2018 Make: NISS Purchase Date: 06/08/2016
Model: ATS
Trim: S*
Body: 4D Sedan*
GWV: 0
Curb Weight: 3,192*

- Cylinders: 4

New/Used: USED

 

 

 

 

PRIMARY MCGEE CHERYL D
OWNER 1 ee a.
379 WOODCLIFF DR
JACKSON, MS 39212

 

 

Lienholder 1 TRACIR FINANCIAL SERVICES Lien Date: 06/08/2016
1080 RIVER OAKS DR STE Bi00
FLOWOOD, MS 39232

 

 

(DPPA 3) Verify information submitted by individual; if info not correct, to obtain correct info to prevent fraud, pursue
legal remedies against or recovery of debt.

This information is provided by the State of Mississippl. Auto Data Direct, Inc. is an authorized provider of real-time
Mississippi motor vehicle data. Auto Data Direct, Inc. is not responsible for the unauthorized use of the information
provided from the State of Mississippi database.

This Motor Vehicle Record is extracted directly from the State or Jurisdiction's official Motor Vehicle Records
database, in real time. The authenticity of these records may be authenticated in real time using the ADD on-tine
authorization system.

Personal information (Including, but not ilmited to: name, address, date of birth, DL number) appearing on driver and
vehicle records is protected by the Driver Privacy Protection Act (DPPA). The use of personal information for
reasons not allowed by the DPPA will result in toss of information access privileges and may result in fegal actlon.

Any person who knowingly discloses any information in violation of the Driver Privacy Protection Act
(DPPA) may be subject to criminal sanctions and civil liability specified in law for unauthorized use of the
data.

 

* Field information provided by Auto Data Direct, Inc.

 

 

 
